Citation Nr: 1011500	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active service from April 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In a February 22, 2008, decision, the Board reopened the 
claim of service connection for Ménière's disease, and denied 
the claim on the merits.  The Board also denied a claim by 
the Veteran alleging clear and unmistakable error in an April 
5, 2004, rating decision.  The Veteran appealed the February 
2008 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in a December 2009 
Order, granted a Joint Motion for Partial Remand.  The 
Court's order vacated the Board's February 2008 decision to 
the extent that it "declined to reopen a claim for 
entitlement to service connection for Ménière's disease . . . 
to include whether service connection can be granted."  The 
Court dismissed the claim alleging error in an April 5, 2004, 
rating decision.

The Board points out that the Court's Order was erroneous in 
its reference to the Board denying the reopening of the 
claim.  The Board, in the February 2008 decision, did the 
opposite.  The Board need not revisit the matter of reopening 
the claim, however, as the Court did at least grant the Joint 
Motion, which itself requested the Court's affirmance of the 
Board's prior determination that new and material evidence 
had been submitted.  For this reason, the Board will address 
the issue of service connection for Ménière's disease on the 
merits. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Ménière's disease originated in service.


CONCLUSION OF LAW

The Veteran's Ménière's disease is due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes that the RO 
has not advised the Veteran of the information and evidence 
necessary to substantiate the initial rating assigned and the 
effective date for the grant of service connection in the 
event his claim is successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board trusts that 
the RO will provide the Veteran with the notice to which he 
is due when implementing the instant decision.

Factual background

The service treatment records show that the Veteran was 
evaluated on several occasions for headaches.  A May 1956 
entry noted that he was experiencing recurrent headaches to 
the point of vertigo.

Private and VA treatment records for the period since 2002 
document complaints of vertigo, nausea and vomiting, and 
tinnitus.  The vertigo was initially attributed to benign 
positional vertigo or labyrinthitis.  More recent records 
show that the symptoms were eventually considered to possibly 
represent Ménière's disease.  One physician noted that he 
informed the Veteran that hearing loss and tinnitus do not 
cause Ménière's disease, but that Ménière's disease can cause 
those symptoms.

The report of a September 2003 VA fee basis examination 
documents the Veteran's contention that his tinnitus began in 
service.  His current complaints included dizziness.  The 
examiner concluded that the configuration of the Veteran's 
hearing loss was atypical of that seen with noise exposure.

In an April 2004 statement, B. Byorth, M.D., indicates that 
the Veteran reported first experiencing vertigo in 1954.  The 
Veteran reported experiencing infrequent bouts since that 
time, and indicated that the symptoms recently became 
constant.  The Veteran reported noticing changes in his 
hearing loss and tinnitus during the episodes of vertigo.  
Dr. Byorth concluded that the Veteran's symptoms were 
diagnostic of Ménière's disease, in addition to other 
disorders.

In an August 2004 statement, a VA fee basis physician 
indicates that it was not clear whether the Veteran had 
Ménière's disease.  He suggested that the Veteran undergo 
more definitive testing.

In a November 2004 opinion, a VA physician indicates that 
Ménière's disease could cause hearing loss and tinnitus, but 
that the reverse was not true.  The physician noted that the 
Veteran's records showed the onset of vertigo and dizziness 
in 2002.  The physician concluded that the new onset of 
vertigo and dizziness was less likely than not secondary to 
the hearing loss and tinnitus.

In a January 2005 statement, a VA fee basis audiologist 
indicates that his testing of the Veteran revealed results 
which were inconsistent with Ménière's disease.

In a March 2005 statement, S. Butler, M.D., indicates that he 
was unable to confirm or rule out the presence of Ménière's 
disease in the Veteran.  He noted that his review of the 
evidence showed conflicting data and opinions on that point.

In a September 2005 statement, P. von Doersten, M.D., 
indicates that the Veteran reported first being diagnosed 
with Ménière's disease in 1951, when he had an episode of 
vertigo.   The Veteran indicated that his symptoms thereafter 
progressed over the last several years.  His impression was 
of severe vestibulopathy of two likely etiologies.  The first 
etiology was Ménière's disease.  The second etiology was 
severe chronic vestibulopathy which was itself multifactorial 
in etiology.

A physician conducted a VA fee basis review of the Veteran's 
claims file in December 2005.  The physician concluded that 
the records did not support evidence of Ménière's disease 
during service.  The physician noted that the Veteran first 
manifested symptoms in 2002, and that the vertigo in any 
event was considered multifactorial.  He concluded that the 
Ménière's disease most likely was not caused by hearing loss, 
tinnitus, or service.

In a May 2006 statement, A. Gordon, M.D., notes that the 
Veteran reported experiencing episodic vertigo, hearing loss 
and tinnitus during service, with sporadic episodes since 
that time.  She noted that the service treatment records 
referenced an episode of vertigo.  She also noted that the 
lay evidence from the Veteran supported the manifestation of 
symptoms during service.  She explained that, therefore, the 
medical evidence showed a diagnosis of Ménière's disease, and 
lay statements and service treatment records suggested that 
he developed vertigo in service.  She noted that Ménière's 
disease can manifest initially with vertigo, and eventually 
with hearing loss and tinnitus.  She concluded that therefore 
it was at least as likely as not the vertigo in service was 
an early sign of the onset of Ménière's disease.

In a February 2010 opinion, G. Winfield, M.D., indicates that 
he reviewed the "relevant" medical records for the Veteran 
and conducted a clinical interview.  He noted that the 
Veteran reported experiencing three episodes of severe 
dizziness or imbalance in service, along with ringing in his 
ears, loss of hearing, nausea and vomiting.  The Veteran 
reported that those episodes were attributed during service 
to Ménière's disease, and that since service he 
intermittently experienced episodes of the same symptoms.  
Dr. Winfield explained that tinnitus often precedes and/or is 
associated with a Ménière's attack.  He further noted that 
such an attack typically involves severe vertigo, nausea and 
vomiting, and further explained that tinnitus, vertigo, 
nausea and vomiting are all symptoms of Ménière's disease.  
He concluded it was highly likely that the Veteran's current 
Ménière's disease began during service.

In several statements on file, the Veteran contends that he 
experienced vertigo, hearing loss, and tinnitus in service, 
and episodically since then until recent years, which his 
symptoms became more pronounced.  He contends that a service 
physician told him that the symptoms might represent 
Ménière's disease.  He explains that Dr. von Doersten meant 
that the Ménière's disease was diagnosed in 1954.

Analysis

Although the service treatment records do not refer to 
Ménière's disease, the records do document at least one 
episode of vertigo.  The Board points out that a Veteran is 
generally competent to report a contemporaneous medical 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, particularly given the reference 
in the service treatment records to vertigo and the fact that 
service connection is in effect for hearing loss and 
tinnitus, the Board finds the Veteran's account of being 
diagnosed in service with Ménière's disease to be credible.

The Veteran contends that the symptoms which ultimately led 
physicians to diagnose him as having Ménière's disease 
continued since service.  He maintains that although it was 
not until around 2002 when the symptoms became relatively 
constant, through the years he would occasionally experience 
episodes of vertigo, hearing loss and tinnitus.

The Veteran is certainly competent to report experiencing the 
above symptoms since service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Once evidence is determined to be 
competent, the Board must determine whether the evidence is 
also credible.  Barr, 21 Vet. App. at 308.  In this case, the 
Board finds that the Veteran's account is consistent with the 
symptoms either documented in service or considered to have 
originated in service, and the Board does not otherwise find 
that his account is contradicted by the evidence of record.  
While it is true that he first sought treatment in 2002 after 
the symptoms became constant, he plausibly contends that his 
symptoms were of far less severity until then.  Given this, 
the Board does not find it unusual that he did not seek 
treatment until 2002.  The Board consequently finds his 
account of experiencing the symptoms of his Ménière's disease 
periodically since service to be credible.  


Turning to the medical evidence of record, the Board first 
finds that the evidence clearly establishes that the Veteran 
does have Ménière's disease.  The September 2003 VA examiner 
noted that the configuration of the hearing loss was not 
typical of that seen with noise exposure, which tends to 
support that a different process was involved.  The January 
2005 fee basis audiologist concluded that the testing results 
were inconsistent with Ménière's disease, but Drs. Byorth, 
Von Doerston, Gordon and Winfield each concluded that the 
Veteran likely had Ménière's disease, and the Board affords 
greater probative value to their opinions given their medical 
training.  Dr. Butler and the August 2004 fee basis examiner 
refused to venture an opinion.  Based on the above, the Board 
finds that the evidence supports the presence of Ménière's 
disease in the Veteran.

With respect to the relationship of Ménière's disease to 
service, the evidence against the claim consists of the 
opinion of the November 2004 examiner that the vertigo and 
dizziness were not caused by the service-connected hearing 
loss and tinnitus, and the opinion of the December 2005 VA 
physician, who concluded that the Ménière's disease was not 
caused by hearing loss, tinnitus, or service.  As to the 
November 2004 opinion, the Board points out that the examiner 
did not address the more relevant question of the 
relationship of the symptoms to service.  As to the December 
2005 examiner, the Board points out that he appears to have 
based his opinion on the understanding that the Ménière's 
disease first began in 2002.  He did not address the 
Veteran's contentions, which the Board has found to be 
credible, of symptoms of Ménière's disease in service and 
thereafter.

In support of the Veteran's claim are the opinions of Drs. 
Gordon and Winfield.  Both examiners acknowledged the 
Veteran's credible history of pertinent symptoms in service 
and since service, and both concluded that the current 
Ménière's disease likely originated during service based on 
that history.  The Board finds the opinions of Drs. Gordon 
and Winfield to be better supported by the evidence of record 
that the opinions of the November 2004 examiner or December 
2005 physician.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his Ménière's disease originated during his period 
of active service.  As the evidence is at least in equipoise, 
the Board concludes that service connection for Ménière's 
disease is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). 

 
ORDER

Service connection for Ménière's disease is granted.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


